990 F.2d 1261
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Milton BROWN, Defendant-Appellant.
No. 92-55633.
United States Court of Appeals, Ninth Circuit.
Submitted March 23, 1993.*Decided April 5, 1993.

Before WALLACE, Chief Judge, and FARRIS and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Milton Brown appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion.   Brown argues that he was entrapped into possessing and selling cocaine.   We have jurisdiction under 28 U.S.C. § 2255, and we affirm.


3
We review de novo the district court's denial of a 28 U.S.C. § 2255 motion.   United States v. Angelone, 894 F.2d 1129, 1130 (9th Cir.1990).


4
Issues raised and rejected on direct appeal cannot be the basis for a subsequent 28 U.S.C. § 2255 motion.   United States v. Redd, 759 F.2d 699, 701 (9th Cir.1985).  "The fact that the issue may be stated in different terms is of no significance."   United States v. Currie, 589 F.2d 993, 995 (9th Cir.1979).


5
Here, Brown was convicted, following a jury trial, of conspiracy to distribute and posses "rock" cocaine and possession with intent to distribute "rock" cocaine.   We affirmed his conviction on direct appeal, and Brown filed a subsequent section 2255 motion.   The district court denied his motion, and Brown now appeals that denial.   On appeal, he argues that the government's conduct was outrageous and he was entrapped into committing the acts for which he was convicted.


6
We rejected these arguments in Brown's direct appeal.   See United States v. Brown, No. 88-5019, unpublished memorandum disposition (9th Cir.  May 17, 1989).   Therefore, we refuse to address the merits of Brown's 2255 motion.   See Redd, 759 F.2d at 701;   Currie, 589 F.2d at 995.


7
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3